Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This office action is responsive to the Information Disclosure Statement filed 25 August 2021, and the Amendment and Remarks filed 28 October 2021, wherein claim 4 was canceled. Claims 1-3 and 5-20 remain pending in this application. 

Claims 16-20 were inadvertently omitted from Group I, claims 1-9, in the Requirement for Restriction of 2 July 2021, and then inadvertently included with the comments regarding Group II in paragraph 4 of the previous office action on the merits. As such, claims 1-9 and 16-20 are presently under consideration in this application, and only claims 10-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. election was made without traverse in the reply filed on 22 July 2021.

This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 10-15 will be cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Jean C. Edwards on 10 November 2021.

The application has been amended as follows: IN THE CLAIMS:
Please cancel claims 10-15.
Also, please cancel claims 17-18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722